UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4673


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID DEAN BUZZARD, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:08-cr-00014-1)


Submitted:    May 28, 2009                  Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. Charles T. Miller, United States
Attorney, Lisa G. Johnston, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Dean Buzzard, Jr., pled guilty to conspiracy to

defraud    or     commit    an       offense     against       the     United       States,    in

violation of 8 U.S.C. § 371 (2006). He appeals his resulting

sixty-month        sentence          arguing     the      district          court    erred     in

imposing    a     two-level          enhancement       for     obstruction          of    justice

pursuant to U.S. Sentencing Guidelines Manual § 3C1.1 (2007).

Finding no reversible error, we affirm.

             We    review        a    criminal      sentence          for    reasonableness,

using the abuse of discretion standard.                         Gall v. United States,

128 S. Ct. 586, 594-97 (2007).                  An adjustment for obstruction of

justice may be made if the government shows by a preponderance

of   the   evidence       that       the     defendant       “willfully       obstructed       or

impeded, or attempted to obstruct or impede, the administration

of justice with respect to the investigation, prosecution, or

sentencing of the instant offense of conviction . . . .”                                     USSG

§ 3C1.1.     Application note 4(e) lists attempting to escape from

custody    before     trial      or        sentencing     as   an     example       of   conduct

warranting        this     enhancement.               Id.      at     comment.       (n.4(e)).

Moreover,    this        court       has    approved     an    obstruction          of    justice

enhancement for attempted escape from custody.                              United States v.

Melton,    970     F.2d    1328,       1335    (4th     Cir.    1992).         The       district

court’s factual findings in connection with the adjustment are

reviewed     for    clear        error,       and   its       legal    determination          are

                                                2
reviewed de novo.      United States v. Sun, 278 F.3d 302, 313 (4th

Cir. 2002).

           We   have    reviewed   the   parties’   arguments      and   the

district court’s findings at sentencing, and find no clear error

in the court’s imposition of the enhancement.              Accordingly, we

affirm   Buzzard’s     sentence.    We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    3